Citation Nr: 1747062	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in September 2014, at which time it was remanded for additional development.  As explained below, further development is needed in order to comply with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2014 remand, the Board noted that the theory of entitlement to service connection for the Veteran's left knee disability on a direct basis has been raised by the record.  A review of the Veteran's service treatment records (STRs) contains entries documenting a left knee injury the Veteran sustained in service while playing sports.  See STRs dated July 15, 1982 and October 2, 1983.  The Board noted that the RO had only adjudicated entitlement on a secondary service connection basis for this disability.  The Board remanded the matter for a new VA examination and opinion which requested the examiner to address whether it is at least as likely as not that the Veteran's left knee disability is causally related to his in-service left knee injuries.

The Veteran underwent a VA examination in February 2015.  The examiner stated that the Veteran "is absolutely certain that he never injured his left knee in service."  Thus, the examiner's opinion did not address causation on a direct basis in determining the etiology of the Veteran's left knee disability.  The Board finds that this opinion is inadequate because it did not comply with the September 2014 remand directives which specifically requested that the likelihood of direct causation be considered.  Therefore, the Board finds that an addendum opinion is necessary to properly address the theory of entitlement to service connection for a left knee disability on a direct basis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from September 2017 to the present to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's February 2015 joints examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The addendum opinion should specifically address the Veteran's STRs which document treatment for sports related left knee injuries sustained in service.

The examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that causation of the Veteran's left knee disability is related to service, in particular to the left knee injuries he was treated for in service that are documented in his STRs.

In providing this opinion, the examiner is asked to acknowledge that despite the Veteran's contentions that he did not injure his left knee in service, his STRs indicate otherwise.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, (s)he should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

4.  After completing any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Thereafter, return the case to the Board, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






